Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on April 25, 2022 in response to the Office Action of January 24, 2022 is acknowledged and has been entered. 
The objection to the abstract is now withdrawn in view of the amendments. 
The objections to the claims are now withdrawn in view of the claim amendment.
The rejections to claims 1-20 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.
The rejection to claims 1-2, 6, 9 and 17 under 35  U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.
The rejections to claims 4-5, 7, 10-13 and 19-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. 

Allowable Subject Matter
Claims 1, 4-7, 10-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “during the ultrasound scan with the one or more image interpretation algorithms deployed, when the rate of change in content across the temporal sequence of images is above the threshold, providing a second indication including providing instructions to either or both of a user to hold an ultrasound probe steady and a patient to hold breath", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 14 in regard to the features of “during scanning with an ultrasound probe, in response to the turbulence amount above a lower threshold and below the higher threshold, determining a turbulence frequency for a scan duration, and stopping deployment of the one or more image interpretation algorithms when the turbulence frequency is greater than a threshold frequency", in combination with the other claimed elements, are not taught or disclosed in the prior arts.
The limitations recited in claim 18 in regard to the features of “responsive to the amount of turbulence at or above the threshold amount, providing one or more alerts include an indication of a turbulent scanning and one or more instructions to hold probe steady and to hold breath for a short duration ", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
 Dependent claims 4-7, 10-13, 15-16 and 19-20 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793